United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3161
                                    ___________

Charles W. Armentrout, III,          *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
John Tyra, Deputy Sheriff; Unknown *
Kehoe, Officer, Deputy Sheriff;      * [UNPUBLISHED]
Unknown Central Jailer,              *
                                     *
            Appellees.               *
                                ___________

                          Submitted: January 28, 1999
                              Filed: February 9, 1999
                                   ___________

Before FAGG, HEANEY, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri prisoner Charles W. Armentrout appeals from the district court&s
order denying him leave to proceed in forma pauperis (IFP) under the “three strikes”
provision of 28 U.S.C. § 1915(g). Armentrout concedes he has one “strike,” and we
believe the district court correctly concluded a second of Armentrout&s prior actions--
an action which was dismissed without prejudice under Heck v. Humphrey, 512 U.S.
477 (1994)--counted as a strike.1 See Rivera v. Allin, 144 F.3d 719, 730-31 (11th Cir.
1998), pet. for cert. filed, ____ U.S.L.W. ____ (U.S. Sept. 17, 1998) (No. 98-5572);
Patton v. Jefferson Correctional Ctr., 136 F.3d 458, 462-64 (5th Cir. 1998). Because
we conclude, however, the district court erred in counting as a “strike” a third prior
action that Armentrout voluntarily withdrew, we grant Armentrout leave to proceed
IFP and remand for further proceedings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The two cases counted as strikes by the district court to which we are referring
are McDonald v. Carnahan, No. 4:97CV1927, and Armentrout v. Haman, No.
4:96CV467.

                                         -2-